DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.

Allowability Notice
This is an Allowability Notice addressing applicants response dated 27th October 2020.  No Claim(s) were amended; Claim(s) 10, and 12-13 remain cancelled; and  No new Claim(s) were added; therefore, Claim(s) 1-9, 11 and 14-20 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020, 7/25/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure 

Allowable Subject Matter
Independent Claims 1, 14, and 16 ; and Dependent Claims 2-9, 11, 15, and 17-20, are allowed.
The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the amended claimed limitations “a plurality of capacitive elements coupled to the plurality of write switches and configured to store a charge that can be read from a plurality of outputs of each capacitive element at different delay times, wherein each capacitive element of the plurality of capacitive elements includes a capacitor, and wherein the write shift register is configured to operate the plurality of write switches such that a first end of the capacitor is coupled to the input line and a second end of the capacitor is coupled to a DC voltage line during a write operation to charge the capacitor relative to [[the]] a non-zero DC voltage; a plurality of read shift registers configured to operate a plurality of read switches connected to the plurality of outputs of each capacitive element such that the charge in each capacitive element is non-destructively read at the different delay times from different outputs of each capacitive element” in combination with the claims, are neither anticipated nor found obvious over the prior art.  
Claim(s) 14 is essentially the same as Claim(s) 1 and refers to an ultrasound probe comprising the receive beamformer of Claim(s) 1.  Therefore the rationale used in Claim 1 above is applied to Claim 14.
Claim(s) 16 is essentially the same as Claim(s) 1 and refers to a method of multiline receive beamforming of Claim(s) 1.  Therefore Claim(s) 16 is rejected for the same reasons as applied to Claim(s) 1 above.  Therefore the rationale used in Claim 1 above is applied to Claim 16.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR 

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645